 1   Dean M. Harvey (SBN 250298)
     Katherine Lubin (SBN 259826)
 2   Yaman Salahi (SBN 288752)
     Adam Gitlin (SBN 317047)
 3   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4   275 Battery Street, 29th Floor
     San Francisco, CA 94111
 5   Telephone: (415) 956-1000
     dharvey@lchb.com
 6   kbenson@lchb.com
     ysalahi@lchb.com
 7   agitlin@lchb.com
     jdafa@lchb.com
 8
     Interim Class Counsel
 9
     (Additional counsel listed on signature page)
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       OAKLAND DIVISION

14

15   IN RE CALIFORNIA BAIL BOND                      Master Case No. 4:19-CV-00717-JST
     ANTITRUST LITIGATION
16                                                   PLAINTIFFS’ OBJECTION TO
                                                     DEFENDANTS’ REPLY EVIDENCE
17
     THIS DOCUMENT RELATES TO:
18
     All Actions
19

20

21

22

23

24

25

26

27

28
                                                                           PLAINTIFFS’ OBJECTION TO
     2017704.3                                                         DEFENDANTS’ REPLY EVIDENCE
                                                                           CASE NO. 4:19-CV-00717-JST
 1   I.          INTRODUCTION
 2               Plaintiffs object to purported evidence Defendants submitted for the first time in their
 3   reply in support of their motion to dismiss the Second Consolidated Amended Complaint (ECF
 4   No. 123) (“MTD Reply”). In a footnote, Defendants ask the Court to take judicial notice of what
 5   Defendants claim to be examples of “advertisements for rebates.” MTD Reply at 29 & n.9.1
 6   According to Defendants, these examples prove that “Plaintiffs’ characterization of the state of
 7   the California Bail Bond market is demonstrably false.” Id. at 29-30. Defendants are mistaken.
 8   Their request to take judicial notice is improper and should be rejected. Even if considered, these
 9   examples do not disprove any allegation in the Second Consolidated Amended Complaint.
10   II.         LEGAL STANDARD
11               Local Rule 7-3(d)(1) provides that “[i]f new evidence has been submitted on reply, the
12   opposing party may file and serve an Objection to Reply Evidence . . . stating its objections to the
13   new evidence.” Local Rule 7-3(d)(1). Evidence submitted for the first time in reply should not
14   be considered and should be stricken. See, e.g., TPK Touch Sols., Inc. v. Wintek Electro-Optics
15   Corportation, No. 13-CV-02218-JST, 2013 WL 5289015, at *4 (N.D. Cal. Sept. 18, 2013) (Tigar,
16   J. ) (“The court does not consider new facts or argument made for the first time in a reply brief.”);
17   24/7 Customer, Inc. v. LivePerson, Inc., No. 15-CV-02897-JST, 2017 WL 2311272, at *8 n.6
18   (N.D. Cal. May 25, 2017) (Tigar, J.) (sustaining opposing party’s objection and striking new
19   evidence on reply); Sheets v. F. Hoffmann-La Roche Ltd., No. 18-CV-04565-JST, 2018 WL
20   6428460, at *2 (N.D. Cal. Dec. 7, 2018) (Tigar, J.) (same).
21               Further, in deciding a motion to dismiss, courts are generally limited to the pleadings. See
22   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001).
23   III.        ARGUMENT
24               A.     Defendants’ Request For Judicial Notice Is Improper
25               Defendants’ request for judicial notice is improper and should be rejected for several
26   reasons. First, the purported evidence was introduced for the first time on reply, and should be
27   struck on that basis alone. If Defendants thought that their “examples” were relevant to their
     1
28       Pincites to documents filed on the Court’s docket follow the ECF-stamped pagination.
                                                                                     PLAINTIFFS’ OBJECTION TO
     2017704.3                                          -1-                      DEFENDANTS’ REPLY EVIDENCE
                                                                                     CASE NO. 4:19-CV-00717-JST
 1   motion, they should have provided them in their opening materials.
 2               Second, Defendants refer the Court to the results of a purported Google search. MTD
 3   Reply at 29. But “Google search results are not proper subjects of judicial notice because the
 4   results of a Google search are continually changing and thus cannot be accurately and readily
 5   determined from sources whose accuracy cannot reasonably be questioned.” Better Homes
 6   Realty, Inc. v. Watmore, No. 3:16-CV01607-BENMDD, 2017 WL 1400065, at *3 (S.D. Cal. Apr.
 7   18, 2017) (citations omitted). See also Cahen v. Toyota Motor Corp., 147 F. Supp. 3d 955, 963
 8   n.2 (N.D. Cal. 2015) (screen shot of a Google search result “is inappropriate for a request
 9   for judicial notice”).
10               Third, to the extent Defendants seek to introduce the four webpages identified (MTD
11   Reply at 29), that material is not judicially noticeable because Defendants did not provide the
12   Court with the necessary information—namely, printouts of the webpages for which they sought
13   judicial review—leaving the Court with only a changeable hyperlink. See Caldwell v. Caldwell,
14   No. C 05-4166 PJH, 2006 WL 618511, at *3-4 (N.D. Cal. Mar. 13, 2006), order clarified, No. C
15   05-4166 PJH, 2006 WL 734405 (N.D. Cal. Mar. 20, 2006) (refusing to take judicial notice of a
16   website where “Defendants have not attached a hard copy of any portion of the website to their
17   request” which the court found “especially significant, given the changing and changeable nature
18   of internet websites”). Indeed, as explained further below, one of the websites is currently
19   inaccessible. See, e.g., Major v. City & Cty. of San Francisco, No. 15-CV-03426-KAW, 2017
20   WL 4419175, at *5 (N.D. Cal. Oct. 5, 2017) (denying judicial notice where “the court cannot
21   access the link”).
22               Finally, the material is not the proper subject of judicial notice because Plaintiffs dispute
23   whether the webpages actually advertise “rebates” within the meaning of Plaintiffs’ allegations
24   and Proposition 103 (that is, rebates out of the bail agent’s commission), as opposed to merely
25   referring to “preferred” rate categories the Surety Defendants offer to consumers meeting certain
26   limited criteria (what Defendants sometimes refer to as “discounts”). Defendants have not
27   provided sufficient information from which to determine whether these are examples of actual
28   Proposition 103 rebates rather than “preferred” rate categories. As explained below, there is at
                                                                                       PLAINTIFFS’ OBJECTION TO
     2017704.3                                           -2-                       DEFENDANTS’ REPLY EVIDENCE
                                                                                       CASE NO. 4:19-CV-00717-JST
 1   least a reasonable dispute about what these webpages actually show. Judicial notice would thus
 2   be improper. Lee, 250 F.3d at 689 (“[A] court may not take judicial notice of a fact that is
 3   ‘subject to reasonable dispute.’” (quoting Fed. R. Evid. 201(b))).
 4               B.   Defendants’ “Examples” Do Nothing To Rebut Plaintiffs’ Allegations
 5           Even if considered, the “examples” Defendants cite do not contradict the Second
 6   Consolidated Amended Complaint (ECF No. 94; “SCAC”). Defendants contend that the results
 7   of a Google search for “California bail rebates” conclusively disprove factual allegations in the
 8   SCAC. MTD Reply at 29-30. Defendants do not explain when or how they ran this search.
 9   Presumably, the search occurred after Plaintiffs’ July 13, 2020 Opposition Brief (ECF No. 117)—
10   over a year and a half after Plaintiffs initially filed suit on January 29, 2019. Any advertised
11   rebates occurring now may simply be a response to this lawsuit challenging Defendants’ efforts to
12   suppress them. Indeed, the first Google search result is to a news report about this action.
13   Declaration of Katherine Lubin (“Lubin Decl”) ¶ 5.
14           The only link Defendants provide that is dated before the filing of this action is to a 2013
15   blog post: http://chickiesbailbonds.com/2013/05/01/scoop-from-the-coop-issue-3/. MTD Reply
16   at 29. The link does not currently function. Lubin Decl. ¶ 4, Ex. 3 (webpage printout as of
17   August 10, 2020). Indeed, the homepage www.chickiesbailbonds.com does not function either.
18   Id. ¶ 4; Ex. 4. Regardless, Plaintiffs had already come across this 2013 blog post in their
19   investigation, and refer to it in the SCAC. See SCAC ¶ 92 (“Plaintiffs have been able to identify
20   only one other public acknowledgement among the thousands of California bail agents about their
21   rebating authority under Proposition 103.”); Lubin Decl. ¶ 3. Since the website is unavailable,
22   Plaintiffs provide an archived version of the page. Lubin Decl., Ex. 2. And even this page does
23   not advertise any specific rebate. Id. To the contrary, it only says that rebates “will be available
24   under certain circumstances,” (emphasis added), suggesting that lower prices are available
25   through lower rates for specific categories of customers, not necessarily through rebates off of the
26   agents’ commission. Id. This interpretation is consistent with how other webpages describe the
27   availability of rebates.
28           For instance, the only specific advertised rebate to which Defendants cite is to a statement
                                                                                  PLAINTIFFS’ OBJECTION TO
     2017704.3                                       -3-                      DEFENDANTS’ REPLY EVIDENCE
                                                                                  CASE NO. 4:19-CV-00717-JST
 1   on www.luckybail.com regarding their “20% rebate program.” MTD Reply at 29; Lubin Decl.,
 2   Ex. 1. But this likely refers to an 8% preferred rate available only to customers who meet certain
 3   criteria, providing the appearance of a 20% “rebate” off of the “standard” rate of 10%. This is
 4   exactly how other results from Defendants’ Google search for “California bail rebates” describe
 5   their “rebates.” See, e.g., Lubin Decl. ¶ 5, Ex. 5 (http://www.ajuabailbonds.com/ (“You may also
 6   qualify for up to a 20% rebate if you meet applicable conditions such as: Private Attorney[,]
 7   Union Member[,] Military Discount[, or] AARP Member”)). Rather than true Proposition 103
 8   rebates, these “rebates” appear to be nothing more than references to the “preferred” rates
 9   discussed at length in the parties’ briefs.
10           Thus, Defendants’ examples, even if considered, only show the undisputed availability of
11   lower premiums to customers meeting certain limited criteria, not advertisements of rebates
12   below those rates. These examples make the same use of the word “rebate” that Defendants
13   earlier criticized Plaintiffs for using. See Reply in Support of Motion to Dismiss the First
14   Amended Complaint, ECF No. 72 at 9-10 (“Plaintiffs obfuscate premiums . . . with the agents’
15   right to rebate purchasers some portion of their commission.”)
16   IV.         CONCLUSION
17               For the foregoing reasons, Plaintiffs respectfully request that the Court strike the new
18   factual allegations Defendants made for the first time in their reply brief.
19

20   Dated: August 10, 2020                      Respectfully submitted,
21
                                                 LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
22
                                                 By: /s/ Dean M. Harvey
23
                                                    Dean M. Harvey (SBN 250298)
24                                                  Katherine C. Lubin (SBN 259826)
                                                    Yaman Salahi (SBN 288752)
25
                                                    Adam Gitlin (SBN 317047)
26                                                  Jallé Dafa (SBN 290637)
                                                    LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
27                                                  275 Battery Street, 29th Floor
                                                    San Francisco, CA 94111
28                                                  Telephone: (415) 956-1000
                                                                                     PLAINTIFFS’ OBJECTION TO
     2017704.3                                          -4-                      DEFENDANTS’ REPLY EVIDENCE
                                                                                     CASE NO. 4:19-CV-00717-JST
 1               dharvey@lchb.com
                 kbenson@lchb.com
 2               ysalahi@lchb.com
 3               agitlin@lchb.com
                 jdafa@lchb.com
 4
                 Interim Class Counsel
 5
                 Benjamin David Elga (pro hac vice)
 6               Brian James Shearer (pro hac vice)
 7               JUSTICE CATALYST LAW
                 81 Prospect St.
 8               Brooklyn, NY 11201
                 Telephone: (518) 732-6703
 9               belga@justicecatalyst.org
                 brianshearer@justicecatalyst.org
10

11               David Seligman (pro hac vice)
                 TOWARDS JUSTICE
12               1410 High Street, Suite 300
                 Denver, CO 80218
13               Telephone: (720) 441-2236
                 Facsimile: (303) 957-2289
14
                 david@towardsjustice.org
15
                 Stuart T. Rossman (pro hac vice)
16               NATIONAL CONSUMER LAW CENTER
                 7 Winthrop Square, Fourth Floor
17               Boston, MA 02110-1245
                 Telephone: (617) 542-8010
18
                 Facsimile: (617) 542-8028
19               srossman@nclc.org

20               Cindy Pánuco (SBN 266921)
                 Stephanie Carroll (SBN 263698)
21               Nisha Kashyap (SBN 301934)
22               PUBLIC COUNSEL
                 610 South Ardmore Avenue
23               Los Angeles, California, 90005
                 Telephone: (213) 385-2977
24               Facsimile: (213) 201-4722
                 cpanuco@publiccounsel.org
25               scarroll@publiccounsel.org
26               nkashyap@publiccounsel.org

27               Counsel for Plaintiffs and the Proposed Class

28
                                                PLAINTIFFS’ OBJECTION TO
     2017704.3      -5-                     DEFENDANTS’ REPLY EVIDENCE
                                                CASE NO. 4:19-CV-00717-JST
